Citation Nr: 1810681	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-27 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.Z., Counsel







INTRODUCTION

The Veteran served on active duty from September 1974 to June 1977 and from June 1977 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.
  
In September 2016, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

In December 2017, Mr. Marion submitted correspondence, with a copy to the Veteran, stating that he was withdrawing his representation because he was closing his practice, and would not be seeking attorney fees.  Therefore, the Board finds that the attorney has shown good cause for the withdrawal of his representation, and the motion to withdraw is granted.  38 C.F.R. § 20.608 (b)(2) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims his PTSD is due to serving on funeral details for two summers in service.  While the AOJ conducted a records search for the year of 1975 and found no records to verify the Veteran's claim, the Veteran's former attorney noted that no search for records from the summers of 1976 and 1977 was conducted.  

While on remand, the Veteran, now unrepresented, should be informed that he may appoint a representative if he so desires.



Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he is currently unrepresented, but may appoint a representative by submitting a signed VA Form 21-22.

2.  Contact the Joint Services Records Research Center (JSSRC) and any other appropriate entity for verification that the Veteran served on a funeral detail from approximately April 15, 1976, to November 15, 1976, and from April 15, 1977, to November 15, 1977, as a member of the 586th Engineering, 36th Engineer Group Support Platoon, stationed at Fort Benning, Georgia.

All requests and responses received from each contacted entity should be associated with the claims file.  If the requested records are unavailable, a formal finding should be prepared and associated with the claims file.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




